DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 31-45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Richardson et al (US 9,842,332) in view of Severson et al (US 9,727,850) and Muraco (US 5,409,094).
As per claim 31 Richardson discloses, a server system (FIG. 1)(115)(FIG. 2)(155)that controls liquid to be dispensed at water supply outlets to end users at distributed geographic locations[see 2:34-45; 3:9-22], the server system comprising: 
a memory (210)(FIG. 2)configured to store account data, the account data comprising: 
an identifier that identifies a remote supply outlet for dispensing a resource [2:64-3:8; 2:34-45; 3:9-37]; and credit data specifying an amount of the resource that is available for dispensing at the remote supply outlet; and 
one or more processors (510) configured to perform operations comprising: 
receiving update data indicative of a change to particular credit data for a particular remote supply outlet, the update data including a particular identifier identifying the particular remote supply outlet; accessing the memory to determine a particular amount of the resource that is available to dispense at the particular remote supply outlet[see 2:46-62; 5:18-36]; and 
sending data to the particular remote supply outlet specifying the particular amount of the resource that is available to enable the particular remote supply outlet to dispense that particular amount of the resource.[2:41-45]

As per claim 32 recites, the operations further comprising: receiving payment data from a remote client device, the payment data being associated with the particular identifier, the payment data specifying a payment amount; and updating, based on the payment amount, the particular credit data associated with the particular remote supply outlet identified by the particular identifier. [3:29-30]
As per claim 33 Richardson discloses that the operations further comprising: in response to receiving the payment data from the remote client device, determining, based on the payment data, a given amount of the resource to credit to the particular remote supply outlet, the given amount based on a pricing function that specifies the given amount of the resource for a monetary amount specified in the pricing function; and updating the credit data based on the given amount of the resource.[3:29-30]
As per claim 34, Richardson discloses that products that the vending machine can provide (or dispensed) can be solid (e.g., candy) or liquid (e.g., soda) [see FIG. 1, 2:41-45; and FIG. 2, 3: 9-22], but fails to disclose that the product is water. Severson in the background of the invention discloses that the prior art using vending machines to dispense bottled water [see Severson, 1:15-24]. It would have been obvious before the effective filing date of Richardson to have dispensed water as taught by Severson (e.g., as bottled water), being an alternative beverage/drink to soda-both being liquid products.



As per claim 35, Richardson discloses wherein the operations further comprise: receiving usage data specifying a dispensed amount of the resource that is dispensed at the particular remote supply outlet and a time stamp specifying when the resource is dispensed; determining, based on the time stamp, a pricing function specifying a monetary amount for the amount of the resource; and reducing a particular credit associated with the particular remote supply outlet based on the pricing function and the usage data.
As per claim 36, Richardson discloses wherein the update data are received using a short message service (SMS) format, a Transmission Control Protocol/Internet Protocol (TCP/IP) message, or an unstructured supplementary service data (USSD) message. [2:46-62]
As per claim 37, Richardson discloses wherein the particular identifier (265)(FIG. 2) is associated with a single remote supply output. [2:64-3:2]
As per claim 38. Richardson discloses wherein the particular identifier is associated with multiple remote supply outputs. [2:64-3:2]
As per claim 39, Richardson discloses wherein the one or more processors are included in a cloud computing platform [2:57-61]
As per claim 40, Richardson discloses the operations further comprising: receiving a usage request, from a remote client device, querying the particular amount of the resource that is available associated with the particular identifier; and sending, in response to the usage request, data specifying the particular amount of the resource that is available.
As per claim 41, Richardson discloses  a device configured for dispensing a resource (155)(FIG. 1), the device comprising: a flow meter configured to measure an amount of the resource being dispensed and generate data representing the amount of the resource; a valve configured to control dispensing of the resource; and one or more processing devices configured to receive the data representing the amount of the resource and control operation of the valve, the one or more processing devices configured to perform operations comprising: receiving, from a remote computing system, credit data specifying an available amount of the resource that is available for dispensing by the valve; and controlling, based on the available amount of the resource, the valve to open to enable a particular amount of the resource to be dispensed.[2:34-45]
As per claim 42, Richardson discloses the operations further comprising: periodically updating a value specifying a dispensed amount of the resource including the particular amount; and sending the data including the value specifying a dispensed amount to the remote computing system to cause the remote computing system to update the credit data at the remote computing system.
As per clam 43, Richardson discloses further comprising a transceiver for sending data to and receiving data from the remote computing system.[2:46-61]
As per claim 44, Richardson discloses wherein the transceiver is configured to operate using a mobile communications network or a radio network. [2:46-61]
As per claim 45, Richardson discloses controlling the valve to open to enable the particular amount of the resource to be dispensed occurs when the particular amount of the resource is less than the available amount of the resource.
As per claim 46, Richardson discloses wherein controlling, based on the available amount of the resource, the valve to open to enable a particular amount of the resource to be dispensed occurs independent of a user interacting with a user interface of the device. [3:29-30]
As per claim 47, Richardson discloses wherein the remote computing system comprises a server system, and wherein the one or more processing devices are configured to send data to or receive data from the server system at in response to a change in a credit or a debit amount independent of controlling the valve to open to enable the particular amount of the resource to be dispensed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S FELTEN whose telephone number is (571)272-6742. The examiner can normally be reached Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin L Hewitt can be reached on 5712726709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL S FELTEN/Primary Examiner, Art Unit 3692